DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the response to Request for Continued Examination dated 12/9/2020. Claims 1-4 and 12-37 are currently pending. Claims 5-11 have been previously cancelled. Claims 35-37 are newly added. Claims 1, 2, 12, 23, and 30 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 12-19, 30, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber (US 4779687).
	Regarding claim 1, Schreiber discloses a surgical instrument (1 – Fig. 1), comprising: a housing (the assembly of 2, 3, and 4 – Fig. 1), an electric motor (col. 2, lines 54-56) disposed within the housing, wherein the electric motor comprises a motor output that extends from a distal end of the housing (the unlabeled work element protruding from the distal end of 2); a first battery port (at 5 – Fig. 1) formed on a proximal end (3 – Fig. 1) of the housing, wherein the first battery port is configured to have a battery (see Fig. 1, 7 is coupled to a first battery port) coupled thereto that extends along a longitudinal axis of the motor (see Fig. 1); a second battery port (at 6 – Fig. 1) formed on a lateral side (4 – Fig. 1) of the housing, wherein the second battery port is configured to have a battery (see Fig. 1, 8 is coupled to a second battery port) coupled thereto that extends along a second axis that is substantially transverse to the longitudinal axis of the motor (see Fig. 1); and a first battery (8 – Fig. 1) configured to be selectively coupled with the second battery port (col. 2, lines 58-60), wherein the first battery forms a pistol grip (the first battery is interpreted to form a pistol grip since it can be gripped like a pistol, see Fig. 1) of the surgical instrument, wherein the first battery is configured to be decoupled from the second battery port (it is clear from col. 3, lines 39-58, that the first battery is capable of being decoupled from the second battery port) to remove an entirety of the pistol grip of the surgical instrument (since the first battery is interpreted to comprise the pistol grip, when the first battery is removed from the surgical instrument, the entirety of the pistol grip is removed).

Schreiber further discloses:
	Claim 12, a surgical instrument (1 – Fig. 1), comprising: a housing (the assembly of 2, 3, and 4 – Fig. 1) comprising a distal end (the distal end of 2 – Fig. 1) and an outer surface (the outer surface of the assembly of 2, 3, and 4 – Fig. 1); an electric motor (col. 2, lines 54-56) disposed within the housing; and a motor output coupled to the electric motor, wherein the motor output protrudes from a distal end of the housing (the unlabeled work element protruding from the distal end of 2), wherein a plurality of ports (at 5, 6 – Fig. 1) are formed on the outer surface of the housing, wherein each of the ports is configured to couple to a battery pack (7, 8 – Fig. 1), and wherein one of the battery packs (8 – Fig. 1) coupled to at least one of the ports forms a pistol grip (the battery 8 – Fig. 1 is interpreted to form a pistol grip since it can be gripped like a pistol, see Fig. 1) of the surgical instrument, wherein the pistol grip is selectively removable from the surgical instrument by removing the battery pack coupled to the at least one of the ports (since the battery 8 – Fig. 1 is interpreted to comprise the pistol grip, when the battery is removed from the surgical instrument, the entirety of the pistol grip is removed).

Claim 13, that the distal end (the distal end of 2 – Fig. 1) of the housing is configured to couple to a proximal end of an end effector assembly that comprises an end effector, a drive shaft, and an actuator portion, and wherein the electric motor is configured to power at least 

	Claim 14, that the distal end (the distal end of 2 – Fig. 1) of the housing comprises a locating feature (the geometry of the unlabeled work element extending from the distal end of 2) configured to interface with a complementary locating feature of the end effector assembly to ensure a desired orientation between the housing and the end effector assembly. Note that the language “configured to interface with a complementary locating feature of the end effector assembly to ensure a desired orientation between the housing and the end effector assembly” is a recitation a functional language. In this case, the locating feature is fully capable of interfacing with any end effector that has a complementary locating feature.

	Claim 15, that the locating feature (the geometry of the unlabeled work element extending from the distal end of 2) is a protrusion (see Fig. 1).

	Claim 16, that the end effector comprises first and second jaws configured to move relative to one another to grasp tissue therebetween. Note that the distal end of the housing is capable of being coupled to an end effector comprising first and second jaws configured to move relative to one another to grasp tissue therebetween.

	Claim 17, that at least one of the ports (at 8 – Fig. 1) comprises a mechanical lockout (the assembly of 11, 12, 13, 16, and 17 – Fig. 2) to prevent coupling with a battery pack of a first size and permit coupling with a battery pack of a second size. Note that the language “to prevent coupling with a battery pack of a first size and permit coupling with a battery pack of a second size” is a recitation of intended use. In this case, in order to couple a battery pack to the port, the battery pack must have a geometry complementary to the mechanical lockout. The mechanical lockout is capable of preventing a battery pack that has a first size from coupling with the port and of allowing the disclosed battery pack that is a second size to couple with the port.

	Claim 18, that the battery pack of the first size is smaller than the battery pack of the second size. In this case, the mechanical lockout is capable of preventing a battery that is smaller than the second battery and does not have a geometry that is complementary to the mechanical lockout from being coupled to the port.

(the assembly of 11, 12, 13, 16, and 18 – Fig. 1) comprises at least one of a protrusion (13 – Fig. 1) and a recess (15 – Fig. 1) formed on the port (at 8 – Fig. 1).

	Claim 30, a surgical instrument (1 – Fig. 1), comprising: a drive module comprising: a housing (the assembly of 2, 3, and 4 – Fig. 1); an electric motor (col. 2, lines 54-56) supported in the housing; a first battery port (at 5 – Fig. 1) defined in the housing; and a second battery port (at 6 – Fig. 1) defined in the housing; a first battery module (7 – Fig. 1) configured to be coupled to the housing at the first battery port (col. 2, lines 58-60); and a second battery module (8 – Fig. 1) configured to be coupled to the housing at the second battery port (col. 2, lines 58-60) wherein the second battery module is configured to form a pistol grip (the second battery module is interpreted to form a pistol grip since it can be gripped like a pistol, see Fig. 1) of the surgical instrument, wherein the second battery module is configured to be decoupled from the housing (it is clear from col. 3, lines 39-58, that the second battery module is capable of being decoupled from the housing) to remove an entirety of the pistol grip from the surgical instrument (since the second battery module is interpreted to comprise the pistol grip, when the second battery module is removed from the housing, the entirety of the pistol grip is removed).

	Claim 35, that decoupling the first battery (8 – Fig. 1) from the second battery port (at 6 – Fig. 1) is configured to enable attachment of a corresponding surgical instrument attachment to the housing which would otherwise be unable to be attached to the housing while the 

	Claim 36, that decoupling the battery pack (8 – Fig. 1) from the at least one of the ports (at 6 – Fig. 1) is configured to enable attachment of a corresponding surgical instrument attachment to the housing which would otherwise be unable to be attached to the housing while the battery pack is attached to the at least one of the ports.

	Claim 37, that decoupling the second battery module (8 – Fig. 1) from the second battery port (at 6 – Fig. 1) is configured to enable attachment of a corresponding surgical attachment to the housing which would otherwise be unable to be attached to the housing while the second battery module is attached to the second battery port.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 4779687) as evidenced by Anderson (US 6446693 B1).
	Regarding claim 2, Schreiber discloses essentially all of the elements of the claimed invention in claim 1.
	However, Schreiber does not expressly disclose that the first battery is configured to be selectively coupled with both ports.
	In this case, the examiner takes official notice that it is old and well-known in the art to have configured ports to be used with a standard which in this case would be two ports configured to accept a common battery. This is supported by Anderson who teaches multiple ports (188 – Fig. 15) configured to accept a common battery (34’ – Fig. 15).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have configured first battery port and the second battery port of Schreiber to be both capable of using the first battery. One of ordinary skill in the art would have been motivated to make this modification in order to allow one type of battery to be used and reduce mistakes caused when an operator inserts an incorrect battery type into a port.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 4779687).
	Regarding claim 32, Schreiber discloses essentially all of the elements of the claimed invention in claim 30 and further discloses an electric motor control circuit configured to control the electric motor (co. 2, line 60 – col. 3, line 3).

	In this case, the examiner takes the position that since both battery modules power the same motor and are used replaceably (col. 1, lines 54-60), one of ordinary skill in the art would have found it obvious to have configured the first battery module and the second battery module to deliver power to the electric motor control circuit at the same voltage in order to ensure that there is no change in operation of the instrument when the instrument switches between battery modules.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 4779687) in view of Hall (US 2016/0270780 A1).
	Regarding claim 20, Schreiber discloses essentially all of the elements of the claimed invention in claim 12.
	However, Schreiber does not disclose an end effector assembly.
	Hall discloses a surgical instrument (10 – Fig. 1) comprising an end effector assembly (the assembly of 30 and 102 – Fig. 1) including a drive shaft (180 – Fig. 3), wherein the end effector assembly is coupled to a distal end of a housing (the assembly of 21 and 22 – Fig. 1) such that a motor (530 – Fig. 23) can rotate the drive shaft (para. 0160, lines 19-21). One of ordinary skill in the art, upon reading the teaching of Hall, would have recognized that the surgical instrument of Hall is capable of being modified to include a first battery port and a second battery port as taught by Schreiber.


	Regarding claim 21, Schreiber and Hall further teach that the end effector assembly (the assembly of 30 and 102 – Fig. 1, Hall) further comprises an end effector (102 – Fig. 1, Hall) and a proximal actuation portion (30 – Fig. 1, Hall).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 4779687) in view of Glauning (US 2003/0203669 A1).
	Regarding claim 23, Schreiber discloses essentially all of the elements of the claimed invention in claim 12.
	However, Schreiber does not disclose a plurality of battery packs having different sizes.
	Glauning teaches a surgical instrument (14 – Fig. 3a) comprising a plurality of battery packs (9-12 – Figs. 3a-d) having different sizes (para. 0026, lines 1-3) in order to allow the surgical instrument to be operated at different power levels (para. 0013, lines 1-5) and thus allow the surgical instrument to be operated at a power appropriate for the particular job being performed.
	Therefore, it would have been obvious to one of ordinary skill in art, before the effective filing date of applicant’s claimed invention, to have modified the surgical instrument of 

Schreiber, as modified by Glauning, further teaches:
	Claim 24, that the battery packs (9-12 – Figs. 3a-d, Glauning) are disposable (the battery packs are capable of being disposed, therefore they are interpreted to be disposable).

	Claim 25, that each of the battery packs (9-12 – Figs. 3a-d, Glauning) is configured to begin internally draining power after coupling to one of the ports to ensure depletion of the battery within a predetermined time period. Note that since the battery packs are capable of being discharged after coupling to a port, they are capable of internally draining power after coupling to one of the ports to ensure depletion of the battery within a predetermined time period.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 4779687) in view of Beale (US 9078671 B2).
	Regarding claim 31, Schreiber discloses essentially all of the elements of the claimed invention in claim 30.
	However, Schreiber does not expressly disclose that the first battery module comprises a first quantity of battery cells and the second battery module comprises a second quantity of battery cells, wherein the first quantity is different than the second quantity.
(Fig. 3) comprising a first battery module (700 – Fig. 8A) that comprises a first quantity of battery cells (801, 802, 803 – Fig. 8A) and a second battery module (800 – Fig. 8B) that comprises a second quantity of battery cells (809 – Fig. 8B), and wherein the first quantity is different than the second quantity (see Figs. 8A and 8B). Since the first battery module of Beale and the second Battery module of Beale are simply variations of a battery capable of powering the same surgical instrument, one of ordinary skill in the art, upon reading the teaching of Beale, would have recognized that the first and second battery modules of Schreiber can comprise different quantities of battery cells.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second battery modules of Schreiber to comprise different quantities of battery cells as suggested by Beale since they would be operationally equivalent.

Allowable Subject Matter
Claims 3, 4, 22, 26-29, 33, and 34 are allowed.

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.

	Regarding claims 1, 12, and 30, applicant argues the following:
“Schreiber '687 teaches an electrical tool 1 (not a surgical instrument) having an unattachable grip 4 and multiple battery packs 7, 8 (see FIG. 1 of Schreiber '687, reproduced 

However, the examiner takes the position that removing the battery 8 – Fig. 1 of Schreiber would permit the attachment of otherwise unattachable surgical instruments since any surgical instrument which has an attachment portion that corresponds to the battery port is capable of being attached to the battery port. Furthermore, it is noted that the battery pack 8 – Fig. 1 is interpreted to comprise the pistol grip since the battery pack is capable of being held such that the surgical instrument is held like a pistol. Since the battery pack can be removed from the housing, the pistol grip can be removed from the housing. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claims 2 and 32, applicant traverses the taking of Official Notice.
	This has been answered in the Office action dated 9/9/2020 and applicant is referred to this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/13/2021